Mr. Justice Stjlzbacher,
after making the above statement of the facts, delivered the opinion of the court.
The findings of fact and conclusions of law of the judgment appealed from are accepted.
We adjudge that we should affirm and do affirm the judgment rendered by the District Court of Mayagüez, March 31, 1902, with costs of the appeal against the appellants. The record is ordered to he returned to the aforesaid court with the proper certificate.
Chief Justice Quiñones and Justices Hernández, Figueras and MacLeary concurred.